Exhibit 10.2

TENDER OFFER SUPPORTAGREEMENT

This Agreement (“Agreement”) is made and entered into as of February 12, 2016,
by and among Pacholder High Yield Fund, Inc. (the “Fund”), J.P. Morgan
Investment Management Inc. (“JPMIM” and, together with the Fund, the “Fund
Parties”) and Morgan Stanley & Co. LLC (“Morgan Stanley”).

WHEREAS, Morgan Stanley is a substantial holder of auction rate preferred shares
issued by the Fund (the “ARPS”), a closed-end investment company registered
under the Investment Company Act of 1940 for which JPMIM currently serves as
investment adviser;

WHEREAS, Morgan Stanley has engaged in discussions with the Fund Parties
regarding a proposal that the Fund conduct an issuer tender offer for the ARPS,
and in that connection entered into a confidentiality agreement dated
September 29, 2015 (the “Confidentiality Agreement”), regarding confidentiality
obligations with respect to the discussions (together, the “Discussions”);

WHEREAS, the parties wish to resolve various matters associated with the
Discussions and Morgan Stanley’s holdings of the ARPS.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Tender Offer.

Subject to satisfaction of Section 2 below, the Fund Parties agree to commence,
not later than March 11, 2016, a tender offer by the Fund for 100% of its issued
and outstanding ARPS at a price equal to 95.5% of the $25,000 per share
liquidation preference of the ARPS (i.e., a tender offer of $23,875 per ARPS
share), scheduled to expire as of the close of the New York Stock Exchange on
the 20th business day following commencement (such date, as it may be extended
in accordance with the terms of the Tender Offer, the “Expiration Date”),
subject to substantially the same conditions as are set forth in Appendix A
hereto (the “Tender Offer”). The Fund hereby agrees that if, as of the
Expiration Date of the Tender Offer, all of such conditions are satisfied or in
its sole discretion, waived, it shall accept for payment all ARPS properly
tendered pursuant to the Tender Offer.

2. Agreements and Obligations of Morgan Stanley.

Morgan Stanley hereby agrees and undertakes that:

If the Tender Offer is conducted by the Fund, Morgan Stanley shall tender
one-hundred percent (100%) of the ARPS of the Fund held by it for its own
account (i.e., 486 ARPS as of the date the Agreement), such that Morgan Stanley
would have no holdings of the ARPS for its own account following acceptance by
the Fund Parties of the Tender Offer.

3. Confidentiality.

Morgan Stanley and the Fund Parties hereby agree to and do hereby extend the
term of the Confidentiality Agreement and their respective obligations
thereunder, until the first to occur of (i) the commencement of the Tender
Offer; (ii) the public disclosure of this Agreement or (iii) two years from the
date hereof, in the event the Tender Offer is not commenced provided that the
Fund Parties may disclose the subject matter of the Tender Offer to third
parties, including to other holders of the ARPS and to service providers and
agents who may be engaged to assist in conducting the Tender Offer, before the
Tender Offer is publicly announced. For the avoidance of doubt, Morgan Stanley
acknowledges that the Fund will be required to file a copy of this Agreement
with its Form TO filings in connection with the Tender Offer.



--------------------------------------------------------------------------------

4. Term.

This Agreement shall terminate on the earlier of (i) March 11, 2016, if the Fund
has not on or before that date commenced the Tender Offer and (ii) the close of
the New York Stock Exchange on the business day next following the Expiration
Date, if the Funds have not accepted validly tendered ARPS for purchase pursuant
to the Tender Offer by such time. In the case of termination of this Agreement
pursuant to Section 4(i) and Section 4(ii), all provisions of this Agreement
shall terminate and have no further force or effect upon such termination,
except that the confidentiality obligations of the parties under Section 3
hereof and the Confidentiality Agreement shall survive the termination of this
Agreement for the period set forth in Section 3 hereof. In the case of the
completion of the Tender Offer the obligations of the parties under Sections 3,
4 and 6 hereof shall survive the termination of this Agreement.

5. Financing Efforts.

The Fund hereby agrees to use commercially reasonable efforts to enter into the
credit facility necessary to satisfy the Financing Condition, which is a
material condition to the Tender Offer (the “Credit Facility”) as soon as
practicable following the date hereof. The Credit Facility shall provide the
Fund with financing sufficient for the payment in full of all consideration
payable in the event that all of the holders of the ARPS tender their ARPS and
the payment of all costs and fees to be borne by the Fund in connection with the
Tender Offer.

6. Miscellaneous.

(a) Notices. Any notices or other communications required or permitted hereunder
will be deemed to have been properly given and delivered if in writing by such
party or its legal representative and delivered personally or sent by e-mail or
other electronic communication, or by a nationally recognized overnight courier
service guaranteeing overnight delivery, addressed as follows:

 

If to Morgan Stanley:

   Morgan Stanley & Co    1585 Broadway    New York, NY 10036    Attn:   
E-mail:

If to JPMIM:

   J.P. Morgan Investment Management Inc.    270 Park Avenue    New York, New
York 10017    Attn:    E-mail:

If to the Fund:

   Pacholder High Yield Fund, Inc.    270 Park Avenue    New York, New York
10017   

Attn:

  

E-mail:



--------------------------------------------------------------------------------

(b) No Assignment. No Party shall assign this Agreement or its rights hereunder
without the express written consent of the other parties.

(c) Agreement Separable. If any provision hereof is for any reason unenforceable
or inapplicable, the other provisions hereof will remain in full force and
effect in the same manner as if such unenforceable or inapplicable provision had
never been contained herein.

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which will, for all purposes, be deemed to be an original. Facsimile or
electronic signatures shall have the same force and effect as executed
originals.

(e) Governing Law. This Agreement is governed by the laws of the State of New
York, without regard to the principles of conflicts of laws or choice of laws of
any state or commonwealth. Each party submits to the exclusive jurisdiction of,
and acknowledges the propriety of venue in the United States District Court for
the Southern District of New York sitting in New York County, New York, and its
appellate courts, as well as any Courts of the State of New York sitting in New
York County, New York, and the appellate courts thereof. To the extent not
prohibited by applicable law that cannot be waived, the parties hereby waive,
and covenant that they will not assert (whether as plaintiff, defendant or
otherwise), any right to trial by jury in any action arising in whole or in part
under or in connection with this Agreement, whether now existing or hereafter
arising, and whether sounding in contract, tort or otherwise. The parties agree
that any of them may file a copy of this Section 6(e) with any court as written
evidence of the knowing, voluntary and bargained-for agreement between the
parties each irrevocably to waive its right to trial by jury in any proceeding
whatsoever between them relating to this Agreement, which will instead be tried
in a court of competent jurisdiction by a judge sitting without a jury.

(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters set forth herein, and there are no other
covenants, agreements, promises, terms and provisions, conditions, undertakings
or understandings, either oral or written, between them other than those herein
set forth. No subsequent alteration, amendment, change, deletion or addition to
this Agreement shall be binding upon the parties unless in writing and signed by
the parties.

(g) Further Assurances. Each party covenants, on behalf of itself and its
successors and assigns, to take all actions and do all things, and to promptly
and duly execute, acknowledge and deliver any and all such further instruments
and documents necessary or proper to achieve the purposes and objectives of this
Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above, and each party represents and acknowledges that it
possesses the requisite authority to execute this Agreement.

 

  PACHOLDER HIGH YIELD FUND, INC.     By:   /s/ Laura Del Prato     Name: Laura
Del Prato     Title: Treasurer and Principal Financial Officer   J.P. MORGAN
INVESTMENT MANAGEMENT INC.     By:   /s/ Laura Del Prato     Name: Laura Del
Prato     Title: Managing Director   MORGAN STANLEY & CO. LLC     By:   /s/
Daniel Kelly     Name: Daniel Kelly     Title: Executive Director



--------------------------------------------------------------------------------

APPENDIX A

TENDER OFFER CONDITIONS:

It is a condition to the Tender Offer that the Fund will not accept tenders or
effect repurchases, unless otherwise determined by the Fund’s Board, if:
(1) there have been validly tendered and not withdrawn prior to the expiration
of the Tender Offer that number of Preferred Shares which represent less than
80% of the Fund’s outstanding Preferred Shares; (2) the Financing Condition (as
defined in the Offer to Purchase accompanying the Tender Offer) has not been
satisfied or waived; (3) such transactions, if consummated, would (a) result in
delisting of the Fund’s common shares from the New York Stock Exchange;
(b) impair the Fund’s status as a regulated investment company under the
Internal Revenue Code of 1986 (which would make the Fund subject to federal
income tax on all of its net income and gains in addition to the taxation of
shareholders who receive distributions from the Fund); or (c) result in a
liquidation of the Fund or a mandatory redemption due to the failure of the Fund
to comply with the applicable maintenance amount or asset coverage requirements
in the event any senior securities are issued and outstanding; (4) there shall
be instituted or pending before any governmental entity or court any action,
proceeding, application or claim, or any judgment, order or injunction sought,
or any other action taken by any person or entity, which (a) restrains,
prohibits or materially delays the making or consummation of the Tender Offer;
(b) challenges the acquisition by the Fund of the ARPS pursuant to the Tender
Offer or the Board’s fulfillment of its fiduciary obligations in connection with
the Tender Offer; (c) seeks to obtain any material amount of damages in
connection with the Tender Offer; or (d) otherwise directly or indirectly
materially adversely affects the Tender Offer or the Fund; (5) there is any
(a) suspension of or limitation on prices for trading securities generally on
the New York Stock Exchange or other national securities exchange(s);
(b) declaration of a banking moratorium by Federal or state authorities or any
suspension of payment by banks in the United States or New York State; or
(c) limitation affecting the Fund or the issuers of its portfolio securities
imposed by federal or state authorities on the extension of credit by lending
institutions; or (6) the Board determines that effecting any such transaction
would constitute a breach of its fiduciary duty owed to the Fund or holders of
its Preferred Shares.